Citation Nr: 9924380	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of neck and 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Little Rock Regional Office (RO) March 1996 rating decision 
which denied service connection for residuals of neck and 
back injury.  In September 1997, the case was remanded to the 
RO for additional development of the evidence.


FINDING OF FACT

Symptomatology or disability involving the veteran's neck or 
back were not evident in service or for many years 
thereafter; competent medical evidence does not demonstrate 
that current back or neck disability is related to service or 
any incident occurring therein.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for neck and back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
findings or reports of treatment associated with any 
symptomatology involving his spine.  On service separation 
medical examination in December 1945, no abnormality 
involving the musculoskeletal system was noted as evident.

In December 1945, February 1981, and again in December 1989, 
the veteran filed claims for VA compensation or pension, 
contending that certain disabilities had their onset during 
his active service period; he did not make a reference to a 
history or any contemporaneous symptoms or disability 
involving the neck or back in conjunction with such claims.

On VA medical examination in June 1946, September 1948, 
September 1950, and February 1951, the veteran did not report 
experiencing any difficulty referable to his neck or back, 
nor was any pertinent disability found on examination.  

VA treatment records in November and December 1989 reveal no 
report of any symptomatology involving the veteran's neck or 
back.

On VA neurological examination in August 1994, the veteran 
indicated that he sustained certain injuries during service 
in Belgium in 1944, when he fell out of a moving truck; his 
treatment reportedly included some fluid-draining spinal 
punctures to relieve his headaches.  No reference was made 
with regard to any neck or back disability.

The veteran initially referred to back and neck injuries in 
his January 1995 written correspondence to the RO.  In a 
March 1995 letter to the RO, he suggested that he sustained 
neck and back injury when he was thrown off a truck during 
service in Belgium.

On VA medical examination for epilepsy and narcolepsy in 
February 1996, the veteran indicated that he sustained 
various injuries when he fell out of the back of a truck 
during service in Belgium, and noted that his treatment 
included several lumbar punctures.  

At an October 1996 RO hearing, the veteran testified that he 
sustained neck and back trauma during service in 1944 in 
Belgium when he was thrown off a moving truck.  Reportedly, 
he was transferred back to the U.S. soon after the accident, 
noting that he did not receive any medical treatment for his 
neck and back after he returned to the U.S.  He indicated 
that, initially, he sought neck and back treatment from a 
private physician between 1965 and 1970, but that physician 
was now deceased; he indicated that he continued to 
experience neck and back pain and stiffness.  

A December 1996 X-ray study of the veteran's cervical spine, 
performed at the St. Mary Rogers Memorial Hospital, reveals 
the presence of degenerative joint disease superimposed on 
diffuse osteopenia, grade I spondylolisthesis of C5 on C6 and 
C6 on C7 (probably related to degenerative joint disease), 
and anterior angulation of the cervical spine with apex at 
the C4-5 level.

Pursuant to the September 1997 Board remand, the RO requested 
the veteran to identify and/or submit any available medical 
evidence in support of his claim of service connection for 
neck and back disability (see September 25, 1997 RO letter 
mailed to the veteran's address of record); no response has 
been received from him to date.  Also pursuant to the 
September 1997 remand, the RO associated with the claims file 
all outstanding VA records of medical treatment since 1993.

VA treatment records from January 1993 to May 1997 reveal 
treatment associated with various symptomatology and 
disability.  In July 1994, the veteran reported swelling and 
tenderness in the neck.  In March 1996, he reported 
experiencing pain in the neck, noting that he hurt his neck 
during active service when he was thrown off a truck; on 
examination, the lateral curve of the cervical spine was 
abnormal, and X-ray study of the cervical spine revealed 
"very severe" degenerative changes throughout.  In December 
1996, he indicated that he experienced severe stiffness of 
the neck, noting that he sought emergency room admission at a 
private facility; a similar report was recorded in December 
1996.  In 1997, he received intermittent treatment associated 
with neck and back pain.

Based on the foregoing, the Board finds that the claim of 
service connection for neck and back disability is not well 
grounded.  Neck or back symptomatology or disability was not 
evident at any time during the veteran's active service or 
for many years thereafter; the presence of any pertinent 
symptomatology or disability was not reported by him in 
conjunction with VA compensation claims in 1945, 1981, or 
1989, nor were any pertinent clinical findings recorded 
during medical treatment or on examination between the time 
of his service separation and 1994 (see VA treatment records 
from January 1993 to May 1997); the Board notes that a 
history of in-service accident where he claims he fell from a 
moving truck was reported no earlier than 1994 (see VA 
neurological examination report in August 1994), and a report 
of spinal injury allegedly sustained in the aforementioned 
accident was not reported until 1995 (see veteran's January 
and March 1995 letters to the RO).  Thus, although the time 
of onset of the veteran's current neck or back disability is 
unclear, the medical evidence reveals that such disability 
came to light many years after service separation.

The Board is mindful of the veteran's contention that he 
injured his neck and back in a vehiclar accident during 
active service, resulting in chronic neck and back 
disability.  While the sincerity of his contention is not 
challenged and his competence to testify with regard to 
observable symptoms of pain and stiffness is noted to be 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical diagnosis of chronic neck or back disability 
or provide a causal or etiological link between an in-service 
accident and any current symptomatology.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Although 
he reported, during VA medical treatment in March 1996, that 
he sustained neck injury in service, no relationship between 
such reported accident and any current disability was 
suggested by the examiner.

Assuming, without deciding, that 38 U.S.C.A. § 1154(b) 
applies to the veteran's claim, application of thereof does 
not make his claim well grounded because, as noted above, 
competent medical evidence of nexus between a current 
disability and service is required.  In Libertine, 9 Vet. 
App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  Although the veteran is competent to indicate that 
he sustained injuries in service resulting in back and neck 
pain, he is not competent to establish the required nexus 
between his wartime service and the onset of any current 
chronic neck or back disability.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for residuals of neck and back injury is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

